EXHIBIT 10.2


STONERIDGE, INC.
LONG-TERM CASH INCENTIVE PLAN
2011 ADDENDUM TO
2010 PHANTOM SHARE GRANT AGREEMENT
DATED FEBRUARY 14, 2010
 
Grantee
_____________
Maximum Number of Phantom Shares that May Vest for 2011 Performance Period
_______



Maximum Number of 2011 Phantom Shares that May Vest:
 
If EPS for the 2011 calendar year equals or exceeds $0.93 (the “2011 Maximum
Threshold’), then all _____ Phantom Shares shall vest conditionally, contingent
upon Grantee’s continued employment with the Company through the Vesting Date.
 
If EPS for the 2011 calendar year exceeds $0.72 (the “2011 Target Threshold”),
but is less than the 2011 Maximum Threshold, then the number of Phantom Shares
that shall vest shall be _____ Phantom Shares plus the result of the following
calculation: _____ times (the difference between the Company’s aggregate EPS for
2011 and the 2011 Target Threshold) divided by (the difference between the 2011
Maximum Threshold and the 2011 Target Threshold).  Such vesting shall be
conditional, contingent upon Grantee’s continued employment with the Company
through the Vesting Date.  The remaining 2011 Phantom Shares shall be forfeited
on February 14, 2013, unless otherwise vested under Section 5 of the 2010
Phantom Shares Grant Agreement (the “2010 Agreement”).
 
If EPS for the 2011 calendar year equals the 2011 Target Threshold, then the
number of Phantom Shares that shall vest shall be _____ Phantom Shares.  Such
vesting shall be conditional, contingent upon Grantee’s continued employment
with the Company through the Vesting Date.  The remaining 2011 Phantom Shares
that shall be forfeited on February 14, 2013, unless otherwise vested under
Section 5 of the 2010 Agreement.
 
If EPS for the 2011 calendar year exceeds $0.50 (the “2011 Minimum Threshold”),
but is less than the 2011 Target Threshold, then the number of Phantom Shares
that shall vest shall be _____ Phantom Shares plus the result of the following
calculation: _____times (the difference between the Company’s aggregate EPS for
2011 and the 2011 Minimum Threshold) divided by (the difference between the 2011
Target Threshold and the 2011 Minimum Threshold).  Such vesting shall be
conditional, contingent upon Grantee’s continued employment with the Company
through the Vesting Date.  The remaining 2011 Phantom Shares shall be forfeited
on February 14, 2013, unless otherwise vested under Section 5 of the 2010
Agreement.
 
If EPS for the 2011 calendar year equals the 2011 Minimum Threshold, then the
number of Phantom Shares that shall vest shall be _____ Phantom Shares.  Such
vesting shall be conditional, contingent upon Grantee’s continued employment
with the Company through the Vesting Date.  The remaining 2011 Phantom Shares
shall be forfeited on February 14, 2013, unless otherwise vested under Section 5
of the 2010 Agreement.
 
If EPS for the 2011 calendar year is less than the 2011 Minimum Threshold, then
_____ Phantom Shares shall be forfeited on February 14, 2013, unless otherwise
vested under Section 5 of the 2010 Agreement.
 
Approved by the Compensation Committee on February 14, 2011.
 
 
 

--------------------------------------------------------------------------------

 